FILED
                           NOT FOR PUBLICATION
                                                                             JUN 10 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MATTHEW SCOTT WHITE,                             No. 14-16149

              Plaintiff - Appellant,             D.C. No. 3:13-cv-00680-MMD-
                                                 WGC
 v.

STEVEN L. DOBRESCU; STATE OF                     MEMORANDUM*
NEVADA; ROBERT S. BECKETT;
HARDESTY; DOUGLAS; CHERRY;
SEVENTH JUDICIAL DISTRICT
COURT; FIFTH JUDICIAL DISTRICT
COURT,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                             Submitted May 11, 2016**
                              San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: McKEOWN and FRIEDLAND, Circuit Judges and LEFKOW,*** Senior
District Judge.

      Matthew Scott White, a Nevada state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations

of the First Amendment and the Religious Land Use and Institutionalized Persons

Act (“RLUIPA”) in connection with Judge Dobrescu’s denial of White’s petition

to change his name for religious reasons. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We may affirm

on any ground supported by the record, Johnson v. Riverside Healthcare Sys., LP,

534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm the dismissal but reverse the

district court’s decision to do so with prejudice.

      Dismissal of White’s action was proper because his claims amounted to a

forbidden “de facto appeal” of unfavorable judgments in Nevada state court and

are barred by the Rooker–Feldman doctrine. See Elwood v. Drescher, 456 F.3d
943, 948 (9th Cir. 2006) (explaining that Rooker–Feldman provides a jurisdictional

ground for dismissal and federal courts must generally address jurisdictional issues

        ***
             The Honorable Joan H. Lefkow, Senior District Judge for the U.S.
District Court for the Northern District of Illinois, sitting by designation.

                                           2
first); Noel v. Hall, 341 F.3d 1148, 1163–65 (9th Cir. 2003) (the Rooker–Feldman

doctrine applies where a federal plaintiff complains of a legal wrong allegedly

committed by the state court, and seeks relief from the judgment of that court).

      Because we affirm the dismissal on the basis of the Rooker–Feldman

doctrine, we treat the dismissal as one without prejudice. See Kelly v. Fleetwood

Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004) (dismissals for lack of subject

matter jurisdiction should be without prejudice). We therefore affirm the district

court’s dismissal of White’s claims, but reverse and remand so the district court

can enter an order dismissing White’s petition without prejudice.

      No costs will be assessed on appeal.

    AFFIRMED AS TO DISMISSAL OF CLAIMS; REVERSED AND
REMANDED AS TO DISMISSAL WITH PREJUDICE.




                                          3
                                                                            FILED
White v. Dobrescu, 14-16149
                                                                            JUN 10 2016
Joan H. Lefkow, District Judge, concurring.                              MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


      I agree with the majority but would indicate to the appellant that he may

seek leave to amend his complaint in federal court by pleading that Nevada’s

statutory restriction on name changes for prisoners violates RLUIPA, which would

create subject matter jurisdiction and would not be a de facto appeal from the state

court judgment.